PER CURIAM.
Affirmed. See Florida E. Coast Ry. v. Department of Revenue, 620 So.2d 1051, 1061-*64662 (Fla. 1st DCA)(“On appellate review we are guided by the rule that the trial court’s findings of fact and conclusions of law are presumptively correct and will not be overturned unless they are clearly erroneous.”), review denied, 629 So.2d 132 (Fla.1993); Randy Int’l Ltd. v. American Excess Corp., 501 So.2d 667, 670 (Fla. 3d DCA 1987)(“A trial judge’s findings of fact and conclusions of law come to this court with a presumption of correctness and will not be disturbed unless totally unsupported by competent substantial evidence.”).